DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant representative Rogen Chen on May 3, 2021.
The application has been amended as follows: 
1-2. (previously presented)
3. (Canceled)
4. (currently amended): The control circuit of claim 1, wherein a short-circuit switch among the plurality of short-circuit switches is turned on before a turned-on time of a scan switch coupled to the short-circuit switch among the plurality of scan switches.
5. (currently amended): The control circuit of claim 1, wherein a short-circuit switch among the plurality of short-circuit switches is turned on after a turned-off time of the 
6. (currently amended): The control circuit of claim 1, wherein the level adjustment circuit further comprises: a plurality of voltage dividing resistors, coupled between the current source and the plurality of short-circuit switches.
7-10. (previously presented)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 







/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                  


                                                                                                                                                                                      
/VIJAY SHANKAR/Primary Examiner, Art Unit 2622